Citation Nr: 0516207	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to January 1978.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a March 
2001 rating decision by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In April 2005, the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
At his April 2005 videoconference hearing, the veteran 
testified that he began receiving treatment (that included x-
rays) for his back disorder at the Reno VA Medical Center 
(VAMC) as early as in 1981.  Since VA records are 
constructively of record (and may have bearing on the claim), 
they must be secured.  Furthermore, he testified that he 
received treatment for his back in 1985 from Kaiser 
Permanente.  It appears that all relevant treatment records 
from Kaiser Permanente have not been associated with his 
claims file.  Since he suggested that they may have bearing 
on his claim, they must be obtained.   

In October 2002, the veteran was examined by a VA family 
nurse practitioner who did not offer an opinion as to whether 
there was a nexus between the veteran's current low back 
disorder and his documented injuries in service.  Also, it 
does not appear that the VA examiner reviewed the veteran's 
claims in conjunction with the examination.  Another VA 
examination is indicated.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
identify all treatment he received (and 
where he was evaluated) for low back 
disability since his discharge from 
service.  The RO should obtain copies 
of all treatment records (those not yet 
secured) from the identified sources, 
specifically including any records from 
the Reno VAMC and from Kaiser 
Permanente.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to ascertain the nature and likely 
etiology of his low back disability.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should specify 
the diagnosis for the veteran's low back 
disability, and opine whether at least as 
likely as not such disability is related 
to his back complaints in service.  The 
examiner should explain the rationale for 
any opinion given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


